PER CURIAM.
In a suit by an alleged partner to foreclose the partnership interests of defendants for their alleged failure to pay in new capital when called on, pursuant to terms of a partnership agreement, summary judgment was granted to plaintiff, and defendants appealed.
In our opinion, the record discloses triable issues of fact which may not be resolved on a motion for summary judgment, including the following: whether plaintiff acquired a partnership interest; and whether the transaction was as alleged or consisted of loans by plaintiff to defendants, the proceeds of which were then paid into the partnership and later repaid to plaintiff from the partnership. Therefore, the summary judgment must be reversed and the cause remanded for trial.
Reversed and remanded.
HORTON, C. J., CARROLL, CHAS., J., and MILLEDGE, STANLEY, Associate Judge, concur.